— Order striking from the records of the board of elections of the county of Nassau the petition of appellants, Lorenzo C. Carlino and Harry J. Fleming, nominating said persons as independent candidates of the Citizens Tax Reduction Party for mayor and councilman, respectively, of the city of Long Beach and directing said board to reject said petition, affirmed. No opinion. Motion for leave to appeal to the Court of Appeals denied. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.